[Cite as Disciplinary Counsel v. Bonar, 137 Ohio St. 3d 1254, 2013-Ohio-5766.]




                         DISCIPLINARY COUNSEL v. BONAR.
[Cite as Disciplinary Counsel v. Bonar, 137 Ohio St. 3d 1254, 2013-Ohio-5766.]
Attorneys at law—Reciprocal discipline from the Supreme Court of Kentucky—
        Public reprimand—Gov.Bar R. V(11)(F)(4).
(No. 2013-1790—Submitted December 27, 2013—Decided December 31, 2013.)
              ON CERTIFIED ORDER of the Supreme Court of Kentucky,
                            Case No. 2013-SC-000335-KB.
                                 __________________
        {¶ 1} This cause is pending before the Supreme Court of Ohio in
accordance with the reciprocal-discipline provisions of Gov.Bar R. V(11)(F).
        {¶ 2} On November 13, 2013, relator, disciplinary counsel, filed with
this court a certified copy of an order of the Supreme Court of Kentucky entered
August 29, 2013, in Kentucky Bar Assn. v. Bonar, in case No. 2013-SC-000335-
KB, publicly reprimanding respondent.            On November 14, 2013, this court
ordered respondent to show cause why identical or comparable discipline should
not be imposed in this state.
        {¶ 3} On consideration thereof, it is ordered and adjudged by this court
that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Barbara D. Bonar, Attorney
Registration No. 0043797, last known business address in Covington, Kentucky,
is publicly reprimanded. This public reprimand shall be considered as a factor
that may justify an increase in the degree of discipline to be imposed for
subsequent misconduct.
        {¶ 4} It is further ordered, sua sponte, by the court that within 90 days of
the date of this order, respondent shall reimburse any amounts that have been
awarded against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered, sua sponte, by the court that if after the date of
                            SUPREME COURT OF OHIO




this order, the Clients’ Security Fund awards any amount against respondent
pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the
Clients’ Security Fund within 90 days of the notice of that award.
       {¶ 5} It is further ordered, sua sponte, that all documents filed with this
court in this case shall meet the filing requirements set forth in the Rules of
Practice of the Supreme Court of Ohio, including requirements as to form,
number, and timeliness of filings.
       {¶ 6} It is further ordered, sua sponte, that service shall be deemed made
on respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
       {¶ 7} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ______________________




                                          2